DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4, 6-12, 14-20, and 22-24 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 2-4, 6-12, 14-20, and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-12, 14-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of US 20060069500 A1 (“Hashizume”) and US 20020072849 A1 (“Endo”).

Claims 2, 10, and 18, Zhao discloses a method, a non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations, and a system comprising: one or more processors; and a machine-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining, by a mobile device, a route between a starting location and a destination location, the route including a first portion and a second portion (see at least ¶ 39—“travel route”); 
determining that the mobile device is configured, to present full navigation instructions for the first portion of the route, and to present simplified navigation instructions for the second portion of the route, wherein the full navigation instructions correspond to detailed information presented for navigating a route while the simplified navigation instructions correspond to a reduced amount of information presented for navigating a route (see at least ¶ 39—“travel route”; ¶ 42—“familiar mode…unfamiliar mode…familiar area…unfamiliar area…guidance level”; ¶ 130—“reduce the route guidance”); 
obtaining a location of the mobile device along the route (see at least ¶ 130—“current location”); 
presenting, by the mobile device, full navigation instructions when the location of the mobile device corresponds to the first portion of the route (see at least ¶ 130—“unfamiliar area…increase the route guidance”); and 
presenting, by the mobile device, simplified navigation instructions when the location of the mobile device corresponds to the second portion of the route (see at least ¶ 130—“familiar area…reduce the route guidance”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to include the user selected control setting as taught by Hashizume to provide information such as intersections, junctions, and the like on the route to the destination when the optimal route is targeted to a destination unfamiliar to the occupant (see at least Hashizume: ¶ 8).
Endo teaches additional limitations not expressly disclosed by Zhao, including namely including a zoomed in presentation of the route providing a close up navigation display of individual turns in conjunction with corresponding audio navigation instructions (see ¶ 28—“navigation apparatus in accordance with this invention does not output an inappropriate or irrelevant guidance picture display or spoken guidance, even when the navigated vehicle enters an area other than on the roads in the map data base, e.g., a parking lot, factory or facility grounds, a park or a campus.”; ¶ 29—“navigation apparatus also displays a correct guidance picture and performs correct speech guidance for navigating the vehicle to a destination when the vehicle exits such an area [an ‘off-road net area’]”; Figs. 13-14D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to include a zoomed in presentation of the route as taught by Endo to prevent the driver from having a feeling of uncertainty in terms of guidance (see Endo: ¶ 27).

	As per Claims 3, 11, and 19, Zhao further discloses wherein the simplified navigation instructions include a reduced set of audio instructions (see at least ¶ 125—“audio module 520 can reduce the guidance level”).

	As per Claims 4, 12, and 20, Zhao further discloses wherein the full navigation instructions include turn-by-turn instructions (see at least ¶ 130—“reduce the route guidance 318 of turn-by-turn direction”).
Endo teaches additional limitations not expressly disclosed by Zhao, including namely including a zoomed in presentation of the route (see ¶ 28—“navigation apparatus in accordance with this invention does not output an inappropriate or irrelevant guidance picture display or spoken guidance, even when the navigated vehicle enters an area other than on the roads in the map data base, e.g., a parking lot, factory or facility grounds, a park or a campus.”; ¶ 29—“navigation apparatus also displays a correct guidance picture and performs correct speech guidance for navigating the vehicle to a destination when the vehicle exits such an area [an ‘off-road net area’]”; Figs. 13-14D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to include a zoomed in presentation of the route as taught by Endo to prevent the driver from having a feeling of uncertainty in terms of guidance (see Endo: ¶ 27).

	As per Claims 6, 14, and 22, Zhao further discloses wherein the simplified navigation instructions include overview instructions (see at least Fig. 3).

	As per Claims 7, 15, and 23, Zhao further discloses wherein the overview instructions include an overview navigation display presenting the entire route in conjunction with an indication of a location on the route where the mobile device is presently located (see at least Fig. 3).

As per Claims 8, 16, and 24, Hashizume teaches additional limitations not expressly disclosed by Zhao, including namely wherein the full navigation instructions are presented by default in absence of the user selection of the control setting (see at least ¶ 70—“either the first manner or the second manner may be predetermined by default and the occupant may change the default as needed”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to include the default as taught by Hashizume to provide information such as intersections, junctions, and the like on the route to the destination when the optimal route is targeted to a destination unfamiliar to the occupant (see at least Hashizume: ¶ 8).

As per Claims 9 and 17, Hashizume teaches additional limitations not expressly disclosed by Zhao, including namely receiving, at the mobile device, a user input selecting the control setting (see at least ¶ 70—“either the first manner or the second manner may be predetermined by default and the occupant may change the default as needed”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to include the user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Basil T. Jos/Primary Examiner, Art Unit 3666